OPINION OF THE COURT
GREENBERG, Circuit Judge.
This matter comes on before this Court on an appeal from a summary judgment entered in the District Court on February 13, 2006, in this case arising under the Railway Labor Act, 45 U.S.C. § 151 et seq. The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367(a) and we have jurisdiction under 28 U.S.C. *122§ 1291. We exercise plenary review on this appeal. See Dilworth v. Metro. Life Ins. Co., 418 F.3d 345, 349 (3d Cir.2005). Consequently, we can affirm only if we find that there is no dispute as to any material fact and appellees are entitled to a judgment as a matter of law. Id.
Exercising plenary review, we are in full accord with the District Court’s reasoning and result as set forth in its memorandum opinion of February 10, 2006, 2006 WL 328369, and, therefore, we will affirm its order entered February 13, 2006, substantially for the reasons that the District Court set forth in its comprehensive opinion.